Citation Nr: 9926276	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployment due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran served on inactive duty training from March 1978 
to December 1992, during which time he served on periods of 
active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In May 1996, the Board upheld the RO's denial of the 
veteran's claims for an increased rating for his right knee 
disability and a total rating based on individual 
unemployment due to service-connected disabilities.  He filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In June 1997, the parties filed a 
joint motion to vacate the Board's decision and to remand the 
matter for further development and readjudication.  The Court 
granted the motion in July 1997, vacating and remanding the 
case to the Board.  In April 1998, the Board remanded the 
case to the RO for additional development, and the case has 
now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain on motion, objective evidence of arthritis 
and instability, but not more than a slight limitation of 
motion.

2.  The veteran's right knee instability results in moderate 
impairment, requiring the use of a brace.

3.  The veteran's arthritis in the right knee, while painful 
on motion, is not productive of a limitation of flexion to 45 
degrees, or a limitation of extension to 10 degrees.

4.  The veteran's service connected right knee disability and 
hypertension standing alone do not preclude him from engaging 
in substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 20 percent rating for right knee instability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Code 5257 (1998).

2.  A separate 10 percent rating for painful right knee 
arthritis is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261 
(1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

3.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected right knee disability and a total rating 
based on individual unemployment due to service-connected 
disabilities.  As a preliminary matter, the Board finds that 
the veteran's claims on these issues are plausible and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The veteran has undergone recent VA examinations to evaluate 
his condition and relevant treatment records have been 
obtained.

Background

In December 1993, the veteran was granted service connection 
for hypertension, and for post operative residuals of a right 
patellar syndrome, with lateral patellar tendon release and 
patellar arthroscopic shavings.  He was assigned a 10 percent 
disability rating for each disability.  In January 1994, he 
submitted a claim seeking a total rating based on individual 
unemployment due to service-connected disabilities.  His 
claim was denied in a March 1994 rating decision, and he 
initiated the current appeal of that issue.  In March 1995, 
the RO denied an increased rating for his right knee 
disability and continued the denial of his claim for a total 
rating.   He subsequently filed a notice of disagreement with 
the denial of an increased rating for his right knee 
disability and initiated the current appeal of that issue 
also.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected disabilities.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly evaluation the 
impairment resulting from his service-connected disabilities.

Private treatment records from 1989 to 1992 show that the 
veteran was seen for treatment of his hypertension and right 
knee.  His systolic blood pressure readings were all below 
200 and diastolic readings were below 110.  He was noted to 
be taking medication for his hypertension.  He was noted to 
have chronic bursitis, probably with patella bursa affected.

Documents from the Social Security Administration (SSA), 
dated  in July 1992, show that the veteran was awarded 
disability benefits.  These records indicate, in pertinent 
part, that the veteran had an eleventh grade education.  His 
past work was mostly in the construction industry and was 
mostly very heavy but included some work at the medium level.  
The records also indicate that the veteran reported he had 
not worked since the date of his right knee injury.  SSA 
determined that the veteran was precluded from performing his 
past relevant work and awarded him disability benefits.  

VA outpatient treatment records from 1993 to 1998 show that 
the veteran was seen on a number of occasions for treatment 
of hypertension.  He was treated with medication and his 
systolic readings were predominately below 200 and diastolic 
readings were predominately below 110.  He was also seen for 
treatment of his right knee disability.  He was seen for 
complaints of pain and swelling in the right knee, and was 
said to have early degenerative changes in the right knee.  
He was also noted to have rheumatoid arthritis.

A July 1993 statement from a private physician, Judy Cooke 
Travis, M.D., states that the veteran was still 100 percent 
totally and permanently disabled.

The report of a VA orthopedic examination, performed in 
August 1993, noted that the veteran reported a history of 
persistent pain in the right knee since his injury in 
service.  He also reported that he was unable to maintain his 
job with a construction company due to his right knee pain, 
and that he had been unemployed since his discharge in 1992.  
Physical examination noted he walked with the use of a cane 
with a slight limp on the right.  There was no demonstrable 
fusion.  The internal and external ligaments were intact 
without laxity.  He was able to walk slowly on his heels and 
toes.  There was a full range of motion of both knees.  Blood 
pressure was 166/106.  X-ray examination of the right knee 
revealed no significant bone or joint abnormality, or 
evidence of any recent trauma.  The conclusions included 
right patella syndrome following release of the right patella 
tendon and arthroscopic shaving of the patella.   

The report of a VA hypertension examination, performed in 
October 1993, noted that the veteran had a history of 
elevated blood pressure and had been placed on medication, 
but was unable to remain on the medication due to its costs.  
Blood pressure readings at the time of examination were 
reported as:  156/93 while sitting; 154/94 while lying down; 
and 160/101 while standing.  After touching his toes 15 
times, his blood pressure was recorded as 164/110.  Two 
minutes after exercise, his blood pressure was 154/104.  The 
conclusion was hypertensive vascular disease. 

The report of a VA orthopedic examination, performed in 
October 1994, noted the veteran's history of a right knee 
injury and hypertension, and that he was on medication for 
the hypertension.  Examination noted the right and left knee 
both appeared similar on external appearance.  He had a well-
healed, one centimeter  right knee scar.  There was small 
fluctuating fluid on the medial aspect of the joint.  There 
was a complete flexion and extension of 90 degrees at both 
knees.  He could not abduct the joint.  He had limited 
movement on stepping up and down.  His knee joint range of 
motion was about 3 plus, and abduction and extensions were 
limited.  It was noted that he had multiple tests done, 
including MRIs and x-rays, which revealed some loose bodies 
and internal derangement in the joint, osteoarthritis of the 
knee, and possible tendonitis.  These were said to be the 
diagnoses.  

The report of a VA orthopedic examination, performed in 
November 1994, indicated that the veteran came to the 
examining room with a cane, but even without the cane he had 
a normal gait.  He was able to walk on his heels and toes, 
and he could squat and rise.  There was no fluid in either 
knee.  There was a full range of motion of both knees, 
flexion and extension.  The internal and external ligaments 
were intact with no instability.  The knee was slightly 
tender to palpation over the medial meniscus.  There was a 
well-healed, non-tender, and non-depressed scar on the right 
knee.  The patella was stable and there was no crepitations 
over the knee.  The conclusion was status post-operative 
release of the right patella ligament.  

The report of a VA examination in July 1998 noted the veteran 
reported continued right knee pain since his surgery and the 
need to wear a brace.  It was also noted that he had 
complaints of pain in other joints and was attending the 
rheumatology clinic.   He reported that he could walk a half 
mile at most, and that his knee got swollen, became painful, 
lost control and gave out on him, but the brace helped him 
get good control.  

Physical examination revealed no edema or calf tenderness.  
Examination of the right knee showed there was two plus 
swelling and the patella was tender to palpation.  Range of 
motion study found that flexion was restricted to 0 to 90 
degrees, hyperextension was shown to 0 degrees.  Anterior and 
posterior Drawer tests, and McMurray test were associated 
with significant tenderness and pain.  He was unable to walk 
on his toes and walking on his heels was very difficult.  The 
impression included chronic pain syndrome, chronic right knee 
pain, with normal MRI.  

The examiner stated that the right knee had been increasingly 
painful and that the veteran was unable to put pressure on 
the right knee.  He walked with a limping gait, was unable to 
do the range of motion, and was restricted and painful.  He 
was in a moderate amount of pain during range of motion 
studies.  It was further reported that the right knee 
disability showed that any kind of attempt to do the active 
and passive range of motion caused significant amount of 
pain.  The veteran was unable to put complete pressure on the 
right knee.  He had difficulty in walking and could only walk 
a short distance or stand for a short time, both of which 
caused him pain.  It was noted that the veteran had became 
increasingly sedentary and was not able to do any kind of 
activity because of the chronic persistent right knee pain.  
It was reported that the service-connected disability, the 
skilled movements, and also the severity of incoordination 
showed the right knee gave out on him because the right knee 
was unstable, and he had to constantly wear a metallic brace 
on the right knee which restricted his activity and his 
mobility was markedly restricted.  It was reported that 
cardiovascular examination was normal, but his blood pressure 
remained elevated and he was taking medication.  X-ray 
examination of the right knee revealed no significant bony 
abnormality was seen.  

A report of a physical therapy consultation, performed in 
July 1998, noted that range of motion in the right knee, both 
active and passive, was from 0 to 99 degrees.  

The report of a private MRI examination of the right knee, 
performed for VA in July 1998, noted minimal joint effusion 
was present.  There was no evidence of injury to the bones, 
ligaments, or menisci.  No significant cartilage loss was 
suspected.  The impression was no significant finding.  

The report of a VA social survey, performed in August 1998, 
noted that the veteran had not worked since 1989 and had 
worked at manual labor jobs prior to that time.  It was noted 
that, in addition to his right knee problems, the veteran had 
a number of additional somatic problems that had reportedly 
surfaced during the past nine years that further prevented 
his being able to work, such as problems with his wrist and 
neck.  The examiner noted that, while the veteran probably 
could not work on a construction job, there did not appear to 
be a good reason he could not work on a more sedentary job 
over the prior nine years.  It was noted that he claimed he 
could not find a job and apparently he had made no effort to 
obtain additional training that would enable him to enter a 
less physical vocation.  He appeared to be relatively 
satisfied with his current lifestyle and expressed no desire 
to do anything different with his life.  The examiner stated 
that, in her opinion, the veteran's knee injury was limiting 
but was not totally disabling.  However, as he grew older, 
more somatic problems, unrelated to his original knee injury, 
seemed to surface.  His preoccupation with these physical 
problems and his lack of motivation to improve his lifestyle 
made it unlikely that he would ever lead a more productive 
lifestyle.       

Analysis

Entitlement to an increased rating for a right knee 
disability

The current claim for an increased evaluation for the 
veteran's right knee disability was initiated in 1995.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records as well as all 
other evidence of record pertaining to the history of his 
service-connected right knee disability.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for this disability.

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In a case such as this involving a knee 
disability, VA rates any disability according to the 
functional limitations which result from the condition.  
Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran's right knee disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under this 
code, a knee disability with recurrent subluxation or lateral 
instability resulting in slight impairment is rated at 10 
percent, moderate impairment is rated at 20 percent, and 
severe impairment is rated at a maximum level of 30 percent.  
38 C.F.R. § 4.71a, Code 5257.    

In this case, recent examination noted the veteran had 
instability in the right knee that required him to wear a 
brace.  It was noted that his mobility was markedly 
restricted.  Therefore, the Board concludes that a 20 percent 
disability evaluation for moderate impairment due to 
instability in the knee is warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Code 5257.  
However, he was able to walk and his brace provides good 
control.  Thus, neither severe subluxation nor lateral 
instability is objectively shown.  

The veteran, however, has arthritis in the knee.  In a recent 
VA General Counsel precedent opinion, it was noted that DC 
5257 provided for evaluation of the knee without reference to 
limitation of motion.  The opinion determined that where a 
knee disorder is already rated under DC 5257, a separate 
rating may be considered under the diagnostic codes 
pertaining to limitation of motion, where arthritis resulted 
in limitation of motion.  See, VAOPGCPREC 23-97 (July 1, 
1997).  VA General Counsel precedent opinions are binding on 
the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (1998). 

In light of the above, the Board will evaluate the veteran's 
claim for an increased rating for his right knee disability 
on the basis of his arthritis.  Under the rating schedule, 
arthritis, due to trauma, substantiated by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  
Limitation of motion in the knee is rated as 10 percent 
disabling when flexion is limited to 45 degrees or extension 
is limited to 10 degrees.  38 C.F.R. § 4.71a, Codes 5260 and 
5261.  

On recent VA examinations, the veteran's right knee motion 
was noted to be painful, but his flexion was found to be 
greater than 45 degrees and extension was greater than 10 
degrees.  Therefore, a compensable rating under the 
provisions Codes 5260 and 5261 is not warranted.  However, 
the United States Court of Appeals for Veterans Claims has 
held that "painful motion of a major joint ... caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion."  
Lichtenfels, 1 Vet. App. at 488.  Thus, the Board concludes 
that the veteran is entitled to a separate 10 percent 
disability rating for painful arthritis in his right knee.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Codes 5003, 5010, 5260, 5261; Lichtenfels; DeLuca.  

It is well to observe, however, that without objective 
evidence of disuse atrophy, or other objectively verifiable 
manifestations of painful pathology, an evaluation in excess 
of 10 percent is not in order.  38 C.F.R.  §§ 4.40, 4.45, 
4.59.  Moreover, the evidence does not show that the veteran 
has ankylosis, impairment of the tibia or fibula, or other 
impairment which would warrant an increased evaluation under 
other diagnostic codes pertaining to knee disorders.  
38 C.F.R. § 4.71a, Codes 5256 through 5263 (1998).  

Entitlement to a  total rating based on individual 
unemployment due to service-connected disabilities 

Since the veteran is also seeking a total rating based on 
individual unemployability due to service-connected 
disability, the Board must address whether his service-
connected disabilities prevent him from obtaining or 
maintaining substantially gainful employment.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  38 C.F.R. 
§ 4.16.

In this case, the veteran's right knee disability and 
hypertension are his only service-connected disabilities.  As 
stated above, the Board has determined that the veteran's 
right knee disability results in no more than a 20 percent 
disability evaluation for instability and 10 percent for 
painful motion under the rating schedule.  Now the Board must 
consider the degree of impairment resulting from the 
veteran's hypertension. 

Hypertension is rated according to the degree of elevation of 
the blood pressure readings.  The veteran's hypertension has 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
During the pendency of the veteran's appeal, the rating 
criteria under this code section were changed, with the new 
criteria effective January 12, 1998.  62 Fed. Reg. 65219 
(Dec. 11, 1997).  "Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
... to do otherwise and the Secretary did so."  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The former version of the rating schedule provided that 
hypertension would be rated based upon the level of diastolic 
blood pressure reading.  Diastolic pressure predominately 
over 100 was rated as 10 percent disabling, and diastolic 
pressure predominately over 110 was rated at 20 percent.  
Further, when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominately over 100 or more, a minimum rating of 
10 percent would be assigned.  38 C.F.R. § 4.104, Code 7101 
(1997).

The new version of the rating schedule rates hypertension on 
the basis of both diastolic and systolic blood pressure 
readings.  Under the new criteria, diastolic pressure that is 
predominately 100 or more, or systolic pressure that is 
predominately 160 or more, or the minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control is 
rated as 10 percent disabling.  When diastolic pressure is 
predominately 110 or more, or; systolic pressure is 
predominantly 200 or more, hypertension is rated as 20 
percent disabling.  38 C.F.R. § 4.104, Code 7101 (1998).  

As the new version of the rating schedule considers the same 
criteria for diastolic blood pressure and also takes into 
account systolic pressure, the Board finds that it would be 
more advantageous to the veteran to rate his hypertension 
under the new rating criteria.  Thus, the veteran's 
hypertension will be evaluated under the new version.

Recent treatment records and examination reports show that 
the veteran's blood pressure readings are consistently below 
systolic readings of 200 and diastolic readings of 110.  
Thus, the evidence shows that his hypertension should be 
rated at no more than 10 percent under the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Code 7101.

Because both his right knee disability and hypertension each 
result in no more than 30 and 10 percent disability 
evaluations under the rating schedule, the veteran does not 
meet the criteria under 38 C.F.R. § 4.16(a), and he does not 
have a single service-connected disability that is rated as 
60 percent disabling.  Additionally, the Board does not find 
that the right knee disability or hypertension of such 
severity that he is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16(b).  
While the right knee disability may present problems in 
particular jobs the evidence of record does not establish 
that this condition in and of itself is to such extent and 
severity so as to preclude gainful employment in all fields 
of substantially gainful employment available in the economy.  

In this latter respect, it must be noted that the August 1998 
VA social survey found that the veteran had problems which 
are not service-connected but which are impacting on his 
employability, and the examiner found that the appellant's 
right knee disability was itself not totally disabling.  
Moreover, it bears emphasis that professionals have found no 
reason why the appellant cannot perform sedentary work.  It 
is also notable that there is no evidence that the appellant 
has even tried to obtain suitable work since 1989.  In the 
opinion of the Board a "lack of motivation" to improve his 
lifestyle, and by logical inference a lack of motivation to 
get a job, is neither service connected nor a basis for a 
grant of a total rating.  Thus, the Board finds that the 
veteran is not entitled to a total rating based on individual 
unemployability due to service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In reaching each of the foregoing determinations the Board 
considered the doctrine of reasonable doubt.  Except, 
however, to the extent that the benefits sought on appeal 
have been allowed, the preponderance of the evidence is 
against the appellant's claims, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 20 percent for instability in 
the right knee is granted.  Entitlement to a separate 
disability evaluation of 10 percent for arthritis in the 
right knee is granted.  The appeal is allowed to the extent 
indicated, subject to the laws and regulations governing the 
payment of monetary benefits.



Entitlement to a total rating based on individual 
unemployability is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

